                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 TODD JEFFREY GATES,                             )
 AIS 275350,                                     )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )    CIV. ACT. NO. 1:18-cv-270-TFM-MU
                                                 )
 JOHN CROWE,                                     )
                                                 )
        Respondent.                              )

                                           ORDER

       On January 7, 2019, the Magistrate Judge entered a Report and Recommendation (Doc.

16) which recommends denial of Petitioner’s present habeas petition be dismissed/denied.

Plaintiff timely filed objections (Doc. 19).

       After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Petitioner’s objections are overruled and Report and Recommendation of

the Magistrate Judge is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Petitioner Todd Jeffrey Gates’ petition for writ of

habeas corpus (Doc. 1), filed pursuant to 28 U.S.C. § 2254, is DISMISSED/DENIED because it

does not state a claim for federal habeas corpus relief or, otherwise, because this Court is

procedurally barred from reaching the merits of any constitutional claims Petitioner has asserted

in his response to the Respondent’s answer (Doc. 15).

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.




                                               Page 1 of 2
DONE and ORDERED this the 3rd day of April 2019.

                                        /s/Terry F. Moorer
                                        TERRY F. MOORER
                                        UNITED STATES DISTRICT JUDGE




                               Page 2 of 2
